Citation Nr: 1640038	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956 and August 1956 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran originally submitted a VA Form 9 on November 27, 2015, and a second VA Form 9 was received by the RO on January 19, 2016, to perfect an appeal of the issues of an increased rating for posttraumatic stress disorder (PTSD), entitlement to an earlier effective date for the disability rating of 70 percent for PTSD, and entitlement to a total disability evaluation based on individual unemployment.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was previously before the Board in December 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board previously remanded this claim in December 2015 to obtain outstanding VA treatment records and a VA examination.  The VA treatment records were obtained and associated with the Veteran's claims file. 

The Veteran was provided with a May 2016 VA examination.  The examiner noted a previous diagnosis of benign prostatic hyperplasia (BPH) in 2011.  The Veteran reported taking medication daily for his prostate condition.  The VA examiner concluded the Veteran's BPH was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's service treatment records (STRs) did not contain documentation of complaints related to his prostate.  The examiner explained that risk factors of BPH include aging, family history, ethnic background, diabetes, heart disease and lifestyle.  The examiner concluded "Therefore it is [the] opinion of [the] Examiner that the Veteran's claim for mild BPH is less likely as [not related] to his conceded exposure to Agent Orange."

The Board finds this opinion inadequate as the examiner did not provide an adequate rationale for her conclusion.  The examiner seemingly based her conclusion that the Veteran's BPH was not etiologically related to his active service solely on the absence of in-service prostate complaints.  The Board notes it is impermissible to base a nexus opinion solely on the lack of STRs corroborating the presence of the condition in-service.  Additionally, while the examiner listed BPH risk factors she did not indicate which facts were present in the Veteran and how they impacted his BPH.  The examiner also did not provide an explanation as to why the Veteran's BPH was not etiologically related to herbicide exposure.  Thus, the Board finds the Veteran's claim must be remanded in order to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA examiner who examined the Veteran in May 2016 in connection with his claim for his prostate disability for an addendum opinion.  Copies of all pertinent records should be made available to and reviewed by the examiner.  Based on the review of the record the examiner should address whether:

The Veteran's benign prostatic hyperplasia is at least as likely as not (a 50 percent probability or greater) incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides in Vietnam?    

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete rationale stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to the question. 

If the May 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




